Title: From George Washington to Elias Boudinot, 26 February 1783
From: Washington, George
To: Boudinot, Elias


                        
                            Sir
                            Head Quarters Newburgh 26 Feby 1783
                        
                        I am sorry to have to acquaint your Excellency, for the information of Congress, that a project which I had
                            formed for attacking The Enemys Post at Oswego, so soon as the Sleighing should be good, and the Ice of the Oneida Lake
                            should have acquired sufficient thickness to admit the passage of the Detachment, has miscarried. The report of Colol
                            Willet, to whom I had intrusted the Command of the Party (consisting of a part of the Rhode Island Regiment and the State
                            Troops of New York, in all about 500 Men) will assign reasons for the disappointment.
                        Altho the Expedition has not been attended with success, the Officers and Soldiers employed on it, are
                            entitled to great credit, for the Spirit, Activity & patience exhibited by them in the course of the attempt—and I
                            am certain nothing that depended upon Colonel Willett to give efficacy to it, was wanting.
                        Major Talmadge, whom I had placed on the Sound, with the Infantry of Sheldons Legion, for the purpose of
                            interrupting as much as possible on that side, the Trade with New York, has been more successfull, as will appear by his
                            report, a Copy of which is likewise inclosed. The Zeal & activity of Major Talmadge & the promptness and
                            bravery of the party acting under his orders on this occasion, have merited and received my thanks—The Detachment also
                            belonging to the command of Brigr General Hazen, which are occasionally advanced to Bergen, New Ark, Elizabeth Town
                            &c. to intercept the illicit commerce in that quarter, appear to have been very alert, and they have succeeded in
                            several instances.
                        I flatter myself Congress will be persuaded, nothing on my part has been omitted to carry fully into
                            execution their Resolution of the 30th of October last, but at the same time I am under the necessity to declare in my own
                            vindication, that unless the Civil Powers of the different States will adopt the most energetic measures & make
                            the greatest exertions to carry them into effect it will be impossible to put a stop to an evil which has encreased to an
                            alarming height & which (notwithstanding all our efforts) is still increasing & I am informed prevails no
                            where in such an uncontrouled manner as on the Sea Coast of Connecticut. I have the honor to be, with the highest respect
                            Sir Your Excellencys Most Obedient & most humble Servant
                        
                            Go: Washington
                        
                    